DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-10 is deemed to be March 16, 2016 since US Patent Application 14/921,489 does not provide support for acoustic sensors or receiving phonocardiogram signals as set forth in the claims.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0040] (page 21 of the Originally Filed Specification (OFS)), the sentence refers to “Figure 25” for the second time and there is no description of Figure 26.
In paragraph [0080] (page 26 of the OFS), the recitation of “the present invention is estimates fetal” is awkward. There appears to be too many verbs.
In paragraph [0081] (page 26 of the OFS), the recitation of “the present invention is able to continuously fetal and maternal” appears to be missing a word.
Appropriate correction is required.

Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:  

With respect to claim 3, the abbreviations "ECG" and "PCG" should be spelled out the first time they are used (as in claims 1 and 7). In addition, since there is no “b” for the system, the “a.” should be removed before “a specifically programmed computer system”.
With respect to the list of elements of claim 1, the conjunction “and” should be inserted after the “;” before element “f”. As to the list of steps of claim 7, the conjunction “and” should be inserted after the “;” before step “c. performing” (page 138 of the OFS). As to the list of steps in claim 7 (page 139 of the OFS) and claim 3 (page 134 of the OFS), the conjunction “and” should be inserted after the “;” before step “vi. based on…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, lines 22-26, and claim 7, lines 9-10, the recitation of “each of the filtered N-ECG signal” is awkward as the plural “signals” seems more appropriate with “each”; or, should this read: each filtered N-ECG signal in the filtered N-ECG signals data, or, each of the filtered N-ECG signal segments?
 The recitation of “values of the set of parameters is” in claim 1, line 37, and claim 7, line 24 appears to be grammatically incorrect. Shouldn’t the verb be “are” to go with the plural "values”?
The recitation of the conditional “if” in claim 1 f. iv., items 1-4, claim 3 a. iv., items a.-d., and claim 7c. iv., items 1-4, renders the claims vague and indefinite because “if” includes the negative scenario. Thus, the wherein clause of iv only would have a single option: the calculated heart rate that has the valid score. But, there is insufficient antecedent basis for “the valid score”. The Examiner suggest replacing the conditional “if” with --when--.  
Claims 2, 4-6, and 8-10 are rejected because they depend from an indefinite claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 9,572,504. This is a statutory double patenting rejection. The Examiner notes that the language of claims 1 and 7 in the ‘504 patent differs slightly from the language in the instant application (a typo was corrected and, the word “and” is inserted before section “c”). Claim 3 of the ‘504 differs in that first occurrence of “ECG” and “PCG” are spelled out. These are not substantive changes to the invention. Applicant is reminded that the claims of a patent and the instant application must be different.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 10,039,459 in view of the teachings of US Patent Application Publication No. 2005/0267377 to Marossero et al (hereinafter referred to as “Marossero”). Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of the ‘459 patent. Claims 3-6 of the instant application differ from claims 3-6 of the ‘459 patent in that the ECG signals are filtered. However, Marossero, in a related art: maternal-fetal monitoring system, teaches filters are applied to signals during and after processing and digital filtering operations are known in the art to suppress frequency (e.g., abstract and paragraphs [0069]-[0072] of Marossero). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2014/0249436 to Kabakov et al. is directed to a fetal monitoring device and method where the controller derives an index of fetal health using ECG and PCG signals (e.g., paragraph [0032] of Kabakov). 
	US Patent No 4,781,200 to Baker discloses an ambulatory non-invasive automatic fetal monitoring system with an ECG sensor, a PCG or acoustic sensor, and a garment that positions the sensors on the abdomen of the pregnant human subject.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792